Citation Nr: 0724808	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  05-12 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1.  Whether the appellant has submitted new and material 
evidence to reopen the claim of entitlement to service 
connection for degenerative joint disease of the left knee.

2.  Entitlement to service connection for degenerative joint 
disease of the left knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

R. Williams, Legal Intern


INTRODUCTION

The veteran had active military service from January 1976 to 
August 1994.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied service connection for degenerative 
joint disease of the left knee.  In April 2007, the veteran 
testified before the undersigned Veterans Law Judge at a 
Board hearing at the RO.  A transcript of the hearing is of 
record.

The reopened issue of entitlement to service connection for 
degenerative joint disease of the left knee is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1. The RO last denied entitlement to service connection for 
degenerative joint disease of the left knee in June 1995; the 
appellant did not appeal the decision and it is now final.

2. Evidence received since the June 1995 denial is neither 
cumulative nor redundant, and raises a reasonable possibility 
of substantiating the claim.




CONCLUSIONS OF LAW

1. The June 1995 rating decision that denied a claim for 
service connection for a degenerative joint disease of the 
left knee is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.1103 (2006).

2. The evidence received since the June 1995 RO decision is 
new and material and the claim for service connection for 
degenerative joint disease of the left knee is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.104, 3.156(a) 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO originally denied service connection for degenerative 
joint disease in June 1995, on the basis that the claim was 
not well grounded because the disability was not shown.  By 
letter dated that same month, the RO notified the veteran of 
this decision and of his appellate rights.  The veteran did 
not appeal this decision and it became final.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 3.104, 20.1103.

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The law provides that if new and material 
evidence has been presented or secured with respect to 
matters which have been disallowed, these matters may be 
reopened and the former disposition reviewed. 38 U.S.C.A. § 
5108.  New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unsubstantiated 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156 (2006).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The United States Court of Appeals for Veterans Claims 
(Court) has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with claims for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

Evidence submitted since the last final decision in June 1995 
includes treatment records dated in March 2003 and November 
2003 from Dr. Robert Pohl.  In March 2003, the private 
physician noted findings of left knee internal derangement, 
probable medial meniscus tear, osteoarthritis, 
chondromalacia, and a horizontal cleavage type tear.  An 
arthroscopic partial medial meniscectomy of the left knee and 
chondroplasty of the medial femoral condyle were performed.  
In November 2003, the private physician performed a left 
total knee arthroplasty and noted a finding of osteoarthritis 
of the left knee.  The veteran also submitted a January 2004 
statement by a private physician indicating that the 
veteran's 1991 x-rays of the left knee showed some medial 
compartment flattening and early spurring.  He opined that 
the veteran had some early arthritic changes in his left knee 
as early as 1991.  The private physicians' statements are new 
as they were not previously considered.  They also relate to 
unestablished facts that are necessary for establishing 
service connection, which are, evidence of a current 
disability and evidence of an in-service occurrence of an 
injury or disease.  The evidence raises a reasonable 
possibility of substantiating the claim.  Accordingly, 
reopening the service connection claim for degenerative joint 
disease of the left knee is warranted.  38 U.S.C.A. § 5108.

The veteran's claim to reopen service connection for 
degenerative joint disease of the left knee based on new and 
material evidence has been considered with respect to VA's 
duty to notify and assist, including the notice requirements 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) and 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  Given the 
favorable outcome above, however, no conceivable prejudice to 
the veteran could result from this adjudication.  See Bernard 
v. Brown, 4 Vet. App. 384, 393 (1993).


ORDER

New and material evidence having been submitted, the claim 
for service connection for degenerative joint disease of the 
left knee, the claim is reopened.


REMAND

Throughout the appeal in the present case, the veteran has 
contended that his left knee osteoarthritis is related to 
service.  He stated that "the same factors related to the 
right knee have contributed to the degenerative arthritis of 
the left knee."

The VCAA and its implementing laws and regulations provide, 
generally, that an examination or opinion is necessary if the 
evidence of record contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and establishes that the veteran 
suffered an injury or disease in service; indicates that the 
claimed disability or symptoms may be associated with the 
established injury, or disease in service or with another 
service-connected disability, but does not contain sufficient 
medical evidence for the Secretary to make a decision on the 
claim.  See 38 C.F.R. § 3.159(c) (4).

Service medical records show that the veteran had left knee 
bursitis in August 1988.  No other complaints or findings of 
a left knee disability were noted in service.

In December 1994, a private physician, Dr. Gregory Raley, 
assessed pain in the left knee on physical examination.  
According to an undated record, Dr. George Schoonover, a 
private pulmonologist evaluating the veteran for possible 
sleep disordered breathing, noted a history of arthritis of 
the knees.  However, no findings were noted on physical 
examination.  In February 1995, the veteran underwent a VA 
examination.  The VA examiner noted that x-rays of the left 
knee were within normal limits.  The diagnosis at that time 
was pain left knee, etiology undetermined.  In an October 
1996 office note, a private physician noted some osteophytes 
on the left knee and that his alignment was neutral with a 
tibia vara of about 6 degrees.  In 2003, Dr. Robert Pohl 
noted that the veteran had chondromalacia and osteoarthritis.

According to a letter dated in January 2004, Dr. Robert 
Bartosh, a private orthopedic surgeon, commented that he 
treated the veteran while he was in service and stated that 
he reviewed 1991 and 1995 x-rays of the veteran's left knee 
that were referred to him by the veteran.  The private 
physician noted that the veteran had some medial compartment 
flattening as well as early spurring present on the films as 
early as 1991.  He stated that the "patient did have some 
early arthritic changes in his left knee as early as 1991."  
The physician did not specifically comment on the 1995 x-
rays.

Since one physician noted early arthritic changes in the left 
knee according to a 1991 x-ray, and subsequent 1995 x-rays 
were within normal limits, it is unclear whether the 
veteran's left knee disability was incurred in or is related 
to service or is attributable to intercurrent causes.  

Thus, a further evaluation of the veteran's 1991 and 1995 
left knee x-rays and a subsequent orthopedic opinion are 
warranted.

In a letter dated in June 2007, a private physician noted 
that the prolonged period of weight bearing required for 
treatment of the veteran's right knee contributed to the 
development of a torn medial meniscus and osteoarthritis in 
his left knee.  This evidence raises an additional theory of 
entitlement to service connection as secondary to his service 
connected right knee disability.  All relevant theories of 
entitlement for service connection for a left knee disability 
should be addressed by the RO.

Accordingly, the case is REMANDED for the following action:

1. Ensure that all appropriate 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002) are fully satisfied 
under the theory of secondary service 
connection.

2. Ask the veteran to submit the 1991 and 
1995 x-rays that he submitted to Dr. 
Bartosh in January 2004.  In the event 
that the x-rays are not in the veteran's 
possession, request him to identify the 
complete name and address of Dr. Bartosh, 
or the person who currently has the x-
rays, on provided VA Forms 21-4142, 
Authorization and Consent to Release 
Information.  Inform that veteran to 
complete additional VA Form 21-4142 for 
any other medical care providers who may 
possess additional records or x-rays 
referable to treatment regarding left knee 
osteoarthritis that are not currently of 
record.  He should be advised of the 
importance of this evidence and 
information and that the duty to assist is 
not always a one-way street.  Woods v. 
Gober, 14 Vet. App. 214, 224 (2000).

After securing any necessary authorization 
or medical releases, the RO should request 
and associate with the claims file legible 
copies of the veteran's x-rays and 
treatment reports from all sources 
identified which have not previously been 
secured.  If records are not obtained, 
documentation of the attempts to obtain 
the records should be evidenced.

3. If possible, obtain any 1995 x-rays 
(not merely the x-ray report) in the 
possession of the VA and associate any 
such x-rays with the claims file.

4. Obtain an orthopedist's opinion as to 
the likely etiology of the left knee 
osteoarthritis/current left knee disorder.  
The entire claims folder, including the 
1991and 1995 left knee x-rays, must be 
made available to and reviewed by the 
examiner prior to the determination.  The 
examiner should indicate in the report 
that the claims file was reviewed.  The 
examiner should also fully explain the 
findings shown on the various x-rays.   

i) The examiner is asked to provide an 
opinion as to whether it is at least as 
likely as not that the left knee 
osteoarthritis or other current left 
knee disorder had its onset in service 
or is otherwise causally related to 
service.  

ii)  If the left knee disability did not 
have its onset during service or is not 
otherwise causally related to service, 
the examiner is asked to state whether it 
is as likely as not that any current left 
knee disorder is proximately due to or 
the result of the veteran's right knee 
disorder.  

iii)  If the examiner finds that a left 
knee disorder is not related to service 
in some way and it is not proximately due 
to or the result of a right knee 
disorder, the examiner is asked to 
provide an opinion as to whether the 
veteran's left knee disorder has been 
aggravated by a right knee disorder, that 
is, whether his right knee disorder 
causes a permanent and greater degree of 
impairment (aggravation) of a left knee 
disorder.  If the examiner finds that a 
right knee disorder has aggravated a left 
knee disorder, the examiner must address 
the following medical issues:

(a)  The baseline manifestations which 
are due to the veteran's left knee 
disorder; 

(b)  The increased manifestations 
which, in the examiner's opinion, are 
proximately due to the veteran's right 
knee disorder based on medical 
considerations; and 

(c)  The medical considerations 
supporting an opinion that increased 
manifestations of a left knee disorder 
are proximately due to the veteran's 
right knee disorder.  

(The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
certain time of onset (e.g., during 
service) of a disorder as it is to find 
against it.)

A complete medical rationale must be 
provided for all determinations and 
opinions.  This rationale must indicate 
the objective medical findings including, 
a discussion of x-ray evidence from 
1991and 1995, leading to the determination 
or opinion.

5. Thereafter, undertake to review the 
veteran's claim under all applicable 
theories of entitlement, including 
secondary service connection under 38 
C.F.R. 3.310.  If any benefit sought on 
appeal remains denied, then the veteran 
and his representative should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations, not previously provided, 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should be allowed for 
response thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


